Title: To John Adams from Horatio Gates Spafford, 21 January 1817
From: Spafford, Horatio Gates
To: Adams, John


				
					Esteemed Friend—
					Albany, 1 Mo. 21, 1817.
				
				I send, by this Mail, Nos. 7, 8, & 9, of my Magazine, & invite thy particular attention to the Essay of Franklin, on a National School, &c. Please favor me with thy opinion of it, & of the plans that he suggests.The little Work I mentioned sometime ago, is printed, at Boston, & I have directed my publisher to send thee a Copy. It is anonymous, because I must conceal the  of Authorship.I hope thy health holds out, good, & thy spirits, that enable Man to enjoy life. Should we both live till next summer, I anticipate the pleasure of paying my respects to thee, as I shall have occasion to visit Boston on some business.With great esteem, thy friend,
				
					H. G. Spafford.
				
				
			